Citation Nr: 1743006	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-03 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for service connection for arterial hypertension.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for bilateral eye glaucoma.

4. Entitlement to service connection for Helicobacter pylori infection.

5. Entitlement to service connection for radiculopathy of the left upper extremity.

6. Entitlement to service connection for radiculopathy of the right upper extremity.

7. Entitlement to service connection for posttraumatic stress disorder (PTSD).

8. Entitlement to a compensable rating for allergic rhinitis.

9. Entitlement to a rating in excess of 30 percent for anxiety disorder with depressive symptoms.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from February 2003 to June 2004, including service in Iraq from May 2003 to May 2004; from January 2006 to April 2007, including service in Iraq from March 2006 to March 2007; and from January 2008 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the San Juan Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for hearing loss, found that new and material evidence had not been submitted to reopen the claim for service connection for arterial hypertension, and denied a compensable rating for allergic rhinitis.  This matter further comes before the Board from a February 2012 rating decision in which the RO denied service connection for radiculopathy of the left and right upper extremities, bilateral eye glaucoma, helicobacter pylori infection, and PTSD, and a June 2012 rating decision in which the RO granted service connection for anxiety disorder and assigned a 30 percent rating, effective February 1, 2011.   



FINDINGS OF FACT

1. The issue of whether new and material evidence has been submitted to reopen the claim for service connection for arterial hypertension was rendered moot by the RO's grant of service connection for hypertension.

2. Resolving reasonable doubt in the Veteran's favor, he has had bilateral hearing loss disability related to his active military service. 

3. The Veteran is not shown to have glaucoma of either eye during the pendency of the claim.

4. The Veteran's Helicobacter pylori infection was not manifested in service or for many years thereafter, and is not shown to be otherwise related to service.

5. The Veteran is not shown to have radiculopathy of the left upper extremity during the pendency of the claim.

6. The Veteran is not shown to have radiculopathy of the right upper extremity during the pendency of the claim.

7. Resolving reasonable doubt in his favor, during the appeal period the Veteran had, at least at one point, a current DSM-IV diagnosis of PTSD.

8. A private psychiatrist opined that the Veteran developed PTSD secondary to his exposure in the Iraq war in 2003, to include trauma witnessed while serving in the military during war time.

9. The competent evidence of record shows that the Veteran's service-connected allergic rhinitis has not been manifested by polyps, greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction of the nasal passage on one side.

10. The Veteran's anxiety disorder with depressive symptoms has been manifested by no more than occupational and social impairment with occasional decrease in work efficiency, and intermittent periods of inability to perform occupational tasks, although generally functional satisfactorily, due to symptoms such as depressed mood, anxiety, sleep impairment, and irritability.


CONCLUSIONS OF LAW

1. As the benefit sought on appeal, service connection for hypertension, has been granted by the RO, there remains no justiciable case or controversy as to that issue before the Board at this time.  38 U.S.C.A. §§ 7104, 7105(d) (5) (West 2015); 38 C.F.R. §§ 19.7, 20.101, 20.1405(g) (2016).

2. Bilateral hearing loss was incurred in by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

3. Bilateral eye glaucoma was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

4. Helicobacter pylori infection was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

5. Radiculopathy of the left upper extremity was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

6. Radiculopathy of the right upper extremity was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

7. Resolving reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2016).

8. The criteria for a compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, DC 6522 (2016).

9. The criteria for a rating in excess of 30 percent for anxiety disorder with depressive symptoms have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. 4.130, DC 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in May 2009, September 2011, and January 2012.

The Board notes that the Veteran was not scheduled for a VA examination to determine whether his Helicobacter pylori infection may be related to service.  As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Absent any evidence of a nexus to service for this disorder, even the low threshold standard for when an examination or opinion is necessary endorsed by Court in McLendon v. Nicholson, is not met.  38 C.F.R. § 3.159 (c)(4). 

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  Further, VA examinations were conducted in May 2005, September 2007, May 2009, May 2010, July 2011, January 2011, October 2011, June 2012, and October 2012.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained, and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  

Also, neither the Veteran nor her representative raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board concludes that appellate review may proceed without prejudice to the Veteran with respect to his claims.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. New and Material Evidence Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In an October 2013 rating decision, the RO granted service connection for hypertension (previously claimed as arterial hypertension and blood pressure), effective April 23, 2009, resulting in a full grant of the benefit sought on appeal.  As service connection for hypertension has been granted, there is no remaining allegation of error of fact or law in the determination denying service connection with respect to this claim.  38 U.S.C.A. §§ 7104, 7105(d) (5); 38 C.F.R. §§ 19.7, 20.101, 20.1405(g).  Accordingly, the Board is without jurisdiction to review this appeal, and the issue of whether new and material evidence has been submitted to reopen the claim for service connection for hypertension is dismissed as moot.





III. Service Connection Claims

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even if the disability has since resolved or where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet.App. 428 (2011); see Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).  

1. Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §  3.385.

The record reflects that the Veteran's exposure to excessive noise during service has been conceded.  His personnel records show that his military occupational specialty was motor transport operator.  Further, the RO has granted service connection for tinnitus, based on the Veteran's exposure to excessive noise in service.  

With regard to hearing loss, the Board notes that in the July 2009 rating decision, the RO denied service connection for bilateral hearing loss, based on the VA audiological evaluation in May 2011, which did not show hearing loss disability pursuant to 38 C.F.R. § 3.385.  

The record reflects, however, that in August 2010, the Veteran underwent an audiogram which revealed 3.385 hearing loss disability in the right ear as the pure tone threshold in decibels (dBs), at 4000 Hertz (Hz) was listed as 40.  Further, in February 2011 a VA audiological evaluation revealed 3.385 bilateral hearing loss disability - as pure tone thresholds for the right and left ears, in dBs, at 4000 Hz were listed as 40.  Additionally, the Board notes that in the September 2011 VA examination it was noted that in March 1998, a mild high frequency notch was noted at 4000 Hertz in the left ear for the first time; in August 2010, a bilateral mild notch was noted at 4000 Hertz; and in May 2011 a bilateral mild sensorineural notch was noted at 4000 Hertz.  The reported pure tone thresholds and Maryland CNC Test findings made on the most recent VA examination in May 2011 do not meet the requirements of 38 C.F.R. § 3.385.  However, as indicated, the findings made on the VA audiological evaluation in February 2011 do show a current hearing loss disability.  

Although there is conflicting evidence as to whether the Veteran meets the criteria for bilateral hearing loss pursuant to 38 C.F.R. § 3.385, the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, resolving any doubt in favor of the Veteran, and taking into account the current disability standard set forth in McClain, the Board finds that bilateral hearing loss per VA standards has been met.  See also Brammer v. Derwinski, supra.  

On the May 2011 VA examination, the examiner noted that he Veteran's military occupational specialty was motor transport operation, which was considered as moderate exposure to hazardous noise.  The examiner also noted that the Veteran was shown to have a bilateral mild sensorineural notch at 4000 Hertz, and the examiner opined that although the Veteran's hearing loss was not clinically disabling, it was at least as likely as not due to his military service.  

In view of the foregoing, including the Veteran's in-service duty assignment and conceded in-service noise exposure, the finding of bilateral hearing loss for VA purposes in February 2011, the May 2011 VA examiner's opinion regarding hearing loss, and resolving reasonable doubt in favor of the Veteran, the Board finds that his bilateral hearing loss is as likely as not causally related to noise exposure during active service.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).


2. Bilateral Eye Glaucoma

In a statement (VA Form 21-4138) dated in March 2010, the Veteran requested service connection for bilateral eye glaucoma. 

STRs showed treatment for pterygium, but no indication of treatment for bilateral glaucoma.  In September 2008, the Veteran had no vision complaints, and the assessment included pterygium in the left eye, presbyopia, and astigmatism.  He was referred for an ophthalmological evaluation for removal of pterygium.  In January 2009 he reported no vision problems, and it was noted that he had bilateral pterygia, and his left eye had been operated on but had grown back.  The assessment was normal routine ophthalmological examination and pterygium.  

VA treatment records showed that in December 2009, the Veteran's diagnosis was glaucoma suspect.

On a VA examination in May 2010, the Veteran reported ocular burning sensation and red eyes for three years, but denied ocular pain.  The diagnoses included glaucoma suspect (increased cup/disc), refractive error (hypermetropia, astigmatism, presbyopia); mild dry eyes; right eye recurrent pterygium, left eye incipient pterygium, bilateral incipient senile cataracts.  His loss of vision was attributed to his refractive error and symptoms of mild dry eyes.  

On a VA treatment record dated in July 2010, the Veteran underwent a VA eye examination on which the diagnosis was glaucoma suspect, rule out "physiol C/D: no fam hx".  In February 2011, the Veteran's list of medical problems included a notation of recurrent pterygium, open angle glaucoma suspect, and open angle with borderline glaucoma findings.  

VA treatment records showed that in July 2012, the Veteran was seen for an eye examination for glaucoma suspect by cupping.  Examination revealed recurrent right eye pterygium and left eye pterygium.  The diagnosis was glaucoma suspect, thick cornea, no family history.  In December 2012, he was again seen for an eye examination and the diagnosis was glaucoma suspect.  In March 2013, the diagnosis was glaucoma suspect, thick cornea, no family history.  In September 2013, the diagnosis was open angle glaucoma suspect.  

The threshold question that must be addressed with respect to this claim is whether the Veteran actually has a current disability of glaucoma.  See Brammer v. Derwinski, supra.  Here, although glaucoma suspect is noted in the Veteran's post service treatment records, there is no competent medical evidence showing that the Veteran has been diagnosed with or treated for glaucoma at anytime during the appeal period.  

The Board acknowledges the Veteran's statements indicating that he has glaucoma related to service, however, the records only indicate that glaucoma is suspected.  The threshold requirement for service connection - competent medical evidence of the current existence of the claimed disorder - is not met with a provisional or suspect assessment/diagnosis.  Id.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, diagnosis of an eye disability, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, supra; see also Jandreau v. Nicholson, supra.  Determining a disability of the eye, to include the presence of glaucoma, is not the type of condition that is readily amenable to mere lay diagnosis, as the evidence shows that clinical evaluation of the eyes and other specific tests are need to properly assess and diagnosis any such eye disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

As the Veteran is not shown to have glaucoma during the pendency of this claim, he has not presented a valid claim of service connection for such disability.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for bilateral glaucoma must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.




3. Helicobacter Pylori Infection

In a statement (VA Form 21-4138) dated in March 2010, the Veteran requested service connection for Helicobacter pylori infection.  

Review of the Veteran's STRs shows no report of or treatment for Helicobacter pylori infection in service.  

Post-service VA treatment records showed that in February 2010 the Veteran underwent an EGD which revealed hiatal hernia with mild gastritis.  It was recommended he follow up with Helicobacter pylori testing, and, if positive, to treat accordingly. 

Of record is a VA research consent form dated in February 2010 and signed by the Veteran, on which it was noted that he had been invited to participate in a research study of the Veterans Healthcare System of the Caribbean because he had been diagnosed with a stomach infection caused by the bacteria Helicobacter pylori, and that treatment with antibiotics had been recommended to eradicate the bacteria.  It was noted that if he did not respond to this antibiotic regime and heal from the bacteria, he would receive another course of treatment by his primary doctor.   

VA treatment records showed that in March 2010, it was noted that the Veteran was status post treatment protocol for Helicobacter pylori infection, and that he needed a urea breath test (UBT) ordered after six weeks of treatment.  

In private progress notes from the Pain Rehabilitation Management, PSC, in April 2010, it was noted that the Veteran was on treatment for Helicobacter pylori.  

VA treatment records showed that in May 2010, the Veteran underwent a UBT to test for the presence of Helicobacter pylori.  His UBT results were negative, and he was discharged from the study.  On a treatment record dated later in May 2010, it was noted that the Veteran had a history of Helicobacter pylori.

On a VA examination in January 2011 it was noted that the Veteran had a history of Helicobacter pylori, but this disability had resolved.

The Board notes while the most recent VA examination in 2011 showed no current disability of Helicobacter pylori, the record reflects that the Veteran was treated for Helicobacter pylori, starting in February 2010, which is during the pendency of the appeal.  McClain v. Nicholson, supra.  Thus, there is a current disability.

After review of the entire record, however, the Board finds that the preponderance of the evidence is against the claim of service connection for Helicobacter pylori infection.  STRs are negative for a report or finding of Helicobacter pylori.  The record shows that it was first diagnosed in the years after the Veteran's separation from his third period of active service, in February 2010.  What is missing is competent medical evidence linking the Veteran's Helicobacter pylori infection to service.  As noted above, the Board has concluded that a VA examination with opinion with regard to this issue is not necessary in this matter.  

The Board acknowledges that the Veteran contends that his Helicobacter pylori infection was related to his military service.  While his reports of symptoms would be considered credible lay evidence, these statements are not considered competent or probative evidence of an actual diagnosis of Helicobacter pylori and/or of any causal nexus to service, because he is not competent, as a layperson, to provide an opinion or evidence as to matters involving medical diagnosis or etiology.  See Jandreau v. Nicholson, supra; see also Kahana v. Shinseki, supra.  It is also noted that the Veteran has not even endorsed symptomatology related to the Helicobacter pylori in service and since service.

Accordingly, based on the foregoing, the Board finds that the claim for service connection for Helicobacter pylori must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for service connection for Helicobacter pylori, that doctrine is inapplicable.  3 8 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

4. Radiculopathy of the Left and Right Upper Extremities

The Veteran contends he has radiculopathy of the left and right upper extremities that is related to the service-connected cervical degenerative disc disease and spondylosis.

STRs showed that in January 2009, the Veteran reported pain in the neck especially when looking to the right, with some pain radiation down the right arm and some numbness in the left small finger.

Treatment records dated in April 2010 noted that the Veteran was seen for complaints of cervical pain as well as occasional numbness to the left 5th finger.  The assessment was cervical spine disc protrusion, and no radicular symptoms were noted at that time.  

Private progress notes from the Pain Rehabilitation Management, PSC, showed that in May 2010, the Veteran was seen for cervical spine disc protrusion without radicular symptoms.  The assessment was history of cervical disc protrusion, and the plan was for an EMG/NCS of the bilateral upper extremities.

Report of an MRI of the cervical spine dated in May 2010 revealed spondylosis deformans changes throughout the cervical spine, posterocentral subligament disc protrusion at C5-C6, and straightened cervical lordosis consistent with paravertebral muscle spasms.

A report of an EMG/NCS conducted in June 2010, noted a history of the Veteran being followed for complaints of cervical pain, occasionally radiating to the left 5th finger, and revealed findings compatible with bilateral focal median neuropathy at the wrist level affecting motor fibers (carpal tunnel syndrome), and suggestive of bilateral C5 radiculitis.

In a VA treatment record dated in June 2010 it was noted that the Veteran had a C5-6 disc protrusion, but the assessment was no cervical radiculopathy.  In July 2010 the assessment was bilateral CTS (carpal tunnel syndrome) and C5 radiculitis.   

On a VA examination in October 2011, there was no clinical evidence of bilateral upper extremities radiculopathy.

Results of an EMG study conducted in April 2012 revealed bilateral median neuropathy consistent with carpal tunnel syndrome, moderate on the left and severe on the right, and no electrodiagnostic evidence of right cervical radiculopathy.  

The threshold question that must be addressed with respect to this claim is whether the Veteran actually has a current disability of radiculopathy of the right and/or left upper extremities.  See Brammer v. Derwinski, supra.  Review of the record, however, shows that although the Veteran reported radiating pain to the arms, there is no competent medical evidence showing that the Veteran has been diagnosed with radiculopathy of the upper extremities.  The Board notes that service connection for carpal tunnel syndrome of both wrists, which clearly affects the upper extremities and is neuroligcal in natures, has already been established.

The Board acknowledges the Veteran's statements indicating that he has radiculopathy of the upper extremities related to active service; however, clinical evaluations show no such disability.  Thus, the threshold requirement for service connection - competent medical evidence of the current existence of the claimed disorder (radiculopathy of the upper extremities- has not been met.  Id.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, diagnosis of an neurological disability, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, supra; see also Jandreau v. Nicholson, supra.  

As the Veteran is not shown to have radiculopathy of either upper extremity during the pendency of these claims, he has not presented a valid claim of service connection for such disability.  The preponderance of the evidence is therefore against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection for radiculopathy of the right and left upper extremities must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

5. PTSD

The Veteran contends he has PTSD related to his active service.  STRs are negative for report of or findings of PTSD.  Service personnel records show that the Veteran's primary military occupational specialty (MOS) was a motor transport operator, and that he served in a designated imminent danger pay area in Iraq from May 2003 to May 2004; in Kuwait/Iraq from March 2006 to March 2007; and in Kuwait/Iraq from April 2008 to January 2009.  He was awarded the Combat Action Badge for engaging or being engaged by the enemy on July 27, 2006.

On a private psychiatric evaluation dated in September 2010, Dr. M.O. noted that the Veteran had been under psychiatric treatment since June 2010 due to severe depressive symptoms.  Dr. M.O. indicated that the Veteran suffered an emotional crisis during his active service in 2006 in Iraq due to depressive symptoms and an anxious disorder and received medical attention at that time.  The diagnoses included severe major depressive, PTSD, and panic attacks with agoraphobia.  The examiner noted that the Veteran suffered recurrent flashbacks with severe depressive symptoms, and that the Veteran had developed PTSD secondary to his exposure during the Iraq War in 2003.

On a VA examination in July 2011, the examiner noted review of the Veteran's claims folder, to specifically include the psychiatric evaluation from Dr. M.O.  It was noted that the Veteran reported having nightmares related to traumatic events in the Iraq war, three to four times a month, ever since he got back from Iraq in 2004, as well as sleep difficulties.  It was noted that the Veteran was awarded the Combat Infantry Badge, and that he had combat experience in Iraq and at Warhouse military base.  The Veteran described several stressors in Iraq.  With regard to PTSD symptoms, it was noted that the Veteran had persistent re-experiencing of the traumatic event including recurrent distressing dreams of the event, and persistent symptoms of increased arousal manifested by difficulty falling or staying asleep.  With regard to the length of remissions and capacity for adjustment during remission, the examiner noted that this was not applicable since the required criteria for a diagnosis of PTSD were not met on the examination that day.  It was noted that the Veteran did meet the DSM-IV stressor criterion.  The examiner concluded that the Veteran's claimed stressor was related to his fear of hostile military or terrorist activity.  The diagnoses included anxiety disorder with depressive symptoms, and the examiner opined that the Veteran's mental condition was directly related to or caused by his military stressors.  

A VA treatment dated in March 2013 showed that the Veteran denied nightmares, and he had a negative PTSD screening test.  On a VA examination in March 2013, the diagnoses included generalized anxiety disorder and depressive disorder.  

VA examinations show no diagnosis of PTSD.  The most recent VA examination showed he did not meet the criteria for PTSD.  Similarly, the most recent VA treatment record show that the Veteran had a negative PTSD screen.  Nevertheless, there is private psychiatric report dated in September 2010 that shows he was diagnosed with PTSD.  No competent opinion has been provided to reconcile these conflicting diagnoses.  Thus, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran has a current DSM-V diagnosis of PTSD.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that he had a current diagnosis of PTSD at least during a portion of the appeal period.  See McClain v. Nicholson, supra.  

The Veteran served in designated imminent danger pay areas in Iraq and Kuwait on three separate periods, and he was awarded the Combat Action Badge in July 2006.  He has also reported combat-related stressors in support of his claim, on the VA examination in July 2011.  Such comes together as credible supporting evidence of a stressor stemming from a fear of hostile military or terrorist activity.  Indeed, the Veteran's account of the claimed in-service stressors are credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a). 

As noted above, in September 2010, a private psychiatrist, Dr. M.O. opined that the Veteran had developed PTSD secondary to his exposure during the Iraq War in 2003; thus, Dr. M.O. confirmed that the Veteran's stressors were adequate to support a diagnosis of PTSD.  38 C.F.R. § 3.304(f)(3).  

Based on the above, the Board finds that the Veteran's claimed stressor is related to his fear of hostile military or terrorist activity.  The Veteran is competent to describe in-service stressors, and his claimed stressors are consistent with the places, types, and circumstances of his service.  There is no clear and convincing evidence to the contrary; therefore, the Veteran's lay statements alone are sufficient to establish the occurrence of his claimed in-service stressors.  See Id.  Further, the Board finds the private psychiatric report of September 2010 to be competent and credible medical evidence that the Veteran's PTSD is related to the claimed in-service stressor.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

IV. Increased Rating Claims

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

1. Allergic Rhinitis

The Veteran contends he should be entitled to a compensable rating for allergic rhinitis.

The record reflects that the Veteran's allergic rhinitis has been rated as 0 percent disabling pursuant to Diagnostic Code (DC) 6522.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Pursuant to DC 6522, the minimum compensable rating of 10 percent is warranted for allergic rhinitis without polyps but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent disability evaluation requires polyps.  See 38 C.F.R. § 4.97, DC 6522. 

On a VA examination in May 2009, the Veteran complained of nasal congestion and pressure over both cheeks.  He also reported interference with breathing through the nose.  Physical evaluation revealed normal nasal mucosa and no polyps, no evidence of bacterial rhinitis, no partial or complete obstruction of the nostrils, and no septal deviation, tissue loss, scarring, or deformity of the nose.  The diagnosis was normal nasal examination today. 

A VA x-ray of the sinuses was conducted in March 2011, and the Veteran's history included frequent nasal congestion, edematous nasal mucosa, and need to rule out septum deviation.  The impression included left maxillary sinus mucus retention cyst, engorged nasal turbinates mucosa, and nasal septum at midline. 

VA treatment records showed that in September 2011, examination of the Veteran revealed that nasal turbinates were enlarged bilaterally, with mild to moderate obstruction.  It was noted that his rhinitis was most likely non-allergic based on both history and skin tests.  The examiner was going to request first line therapy of nasal steroids initially, and oriented the Veteran to start weaning from nasal decongestion spray to avoid rebound rhinitis after sudden discontinuance after prolonged use.  A CT scan of the sinuses conducted in January 2012 revealed bilaterally maxillary sinus mucous retention cysts and leftward nasal septal deviation with a nasal septal spur.  In May 2012, he complained of recurrent nasal congestion with watery discharge.  Objective examination revealed congested nasal turbinates and nasal columella to the left.  The impression was allergic rhinitis.

On a VA examination in October 2012, the Veteran reported having nasal breathing difficulty. He reported persistent daily nasal congestion and nasal secretions, unresponsive to daily use of Afrin.  He also reported weekly exacerbations lasting one to two days with more secretions.  Examination revealed an abnormal nasal vestibule, scant nasal turbid secretions, hypertrophy of the nasal turbinates, 50 percent obstruction on the right and left sides, nasal septum deviation to the left, and no polyps.  It was noted that his condition had progressively worsened, and that he had poor response to the current treatment of Afrin twice a day.  

VA treatment records showed that in May 2013, the Veteran was seen for nasal obstruction, left greater than right, moderate allergic rhinitis, partial response to medical therapy, and moderate snoring.  Examination revealed left nasal deviation, 80 percent, with no perforations, polyps, or masses.  The impression was left nasal septal deviation, associated with snoring and apnea, desires surgery.  In July 2013, the impression was nasal obstruction, and the plan was for the Veteran to undergo surgery.  In August 2013, the Veteran underwent septoplasty and submucus resection of turbinates.  The indication for this procedure was persistent nasal obstruction ,and the findings made were left septal deviation and obstructive turbinates.  The pre- and post-operative diagnosis was listed as nasal obstruction.  

Based on the foregoing, the Board finds that a compensable rating for the Veteran's allergic rhinitis is not warranted.  In this regard, during the appeal period, the Veteran reported that his allergic rhinitis manifested with difficulty breathing through the nose, nasal congestion, and nasal secretions; however, at no time did his allergic rhinitis result in greater than 50 percent obstruction of the nasal passage on both sides, or the complete obstruction of the nasal passage on one side, nor were any polyps been noted.  Such is simply not shown.  Accordingly, the Board finds that review of the record, to include the VA examinations and the Veteran's medical records, do not indicate that his symptoms more nearly approximated the criteria for a 10 percent rating.

In summary, the preponderance of the evidence of record is against assigning a compensable rating for the Veteran's allergic rhinitis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim for compensable rating for the Veteran's allergic rhinitis must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

2. Anxiety Disorder with Depressive Symptoms

The Veteran contends he should be entitled to a rating in excess of 30 percent for the service-connected anxiety disorder with depressive symptoms, which has been evaluated pursuant to 38 C.F.R. § 4.130, DC 9434.

Pursuant to DC 9434, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is to be assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

Pursuant to DC 9434, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

It is not necessary for the veteran to have all the symptoms listed in the criteria for any disability rating in order to warrant that assignment of that rating.  Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In order for a rating in excess of 30 percent to be granted for the Veteran's anxiety disorder with depressive symptoms, the competent evidence of record would need to show or approximate occupational and social impairment with reduced reliability and productivity due to symptoms such as those listed in the criteria for a 50 percent rating under DC 9411, and/or other symptoms attributed to his service-connected psychiatric disability.  38 C.F.R. § 4.130, DC 9411; Mauerhan v. Principi, supra.  
In that regard, the medical evidence relating to the Veteran's psychiatric disability includes VA clinical records, private psychiatric evaluations, and VA examinations. 

Private treatment records from First Hospital Panamericano showed that the Veteran was admitted in June 2012 for mental health treatment.  He participated in group and individual therapy.  On discharge he was alert and oriented, had an appropriate affect, and denied suicidal or homicidal ideation.  Diagnoses included major severe depression with psychotic features.  A global assessment of functioning (GAF) score of 60 was assigned, and his best GAF of the year was 65.

On a VA examination in July 2011 it was noted that the Veteran's usual occupation was as a heavy equipment operator, and that he had been working full time since 1996.  It was also noted that he had lost 3 weeks of work in the last 12 months due to medical and psychiatric visits.

On a VA examination in October 2011, it was noted that the Veteran was employed full time as a grounds man, and he had lost 2 weeks from work during the past 12 month period due to his cervical spine.  

On a VA examination in June 2012, the diagnostic impression was anxiety disorder, and a GAF score of 60 was assigned.  The examiner summarized the Veteran's level of impairment with regard to anxiety disorder as occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  It was noted that the Veteran was an Army reservist since 1986, and that he worked full time as a groundsman.  The symptoms associated with his anxiety disorder included depressed mood, anxiety, and chronic sleep impairment.  The examiner noted that the Veteran had signs and symptoms compatible with an anxiety disorder, and was found with frustration, insomnia, intrusive distressing recollections of events, including images, efforts to avoid thoughts, feelings, or conversations associated with trauma, efforts to avoid activities, places, or people, that aroused recollections of the trauma, difficulty falling or staying asleep, irritability or outbursts of anger, involuntary motor and vocal tics, and hopelessness.  It was noted that these symptoms started when the Veteran returned from service, and occurred on a daily basis, and were moderate to severe in severity.  It was also noted that his condition had been stable, without emotional crisis, hospitalizations, or severe anxiety attacks.  The examiner opined that the Veteran was not unemployable on account of his mental condition, noting that the Veteran was still working.  The examiner also opined that the Veteran's mental condition had remained unchanged since the last rating decision.  Finally, the examiner concluded that the Veteran's mental condition was not precluding him from a gainful job.

On a VA examination in October 2012, it was noted that the Veteran was currently employed full time as a grounds man and had lost two weeks of work in the past 12 months due to his cervical spine.  

On a VA examination in March 2013, it was noted that for treatment for his mental disorder the Veteran took an anti-depressant and an anti-anxiety medication, and he also participated in individual psychotherapy, the effectiveness of which was described as good.  On objective examination, it was noted that the Veteran was oriented, and had unremarkable thought content and processes.  He appeared clean and neatly groomed, psychomotor activity and speech were unremarkable, his affect was blunted, his mood was good, and he had a cooperative, relaxed and attentive attitude toward the examiner.  He denied delusions and hallucinations.  His judgement and insight were good.  He did not have sleep impairment.  It was noted that the did not have obsessive/ritualistic behavior, he denied panic attacks, and he denied homicidal and suicidal thoughts.  He had good impulse control, and memory was normal.  There were no problems noted with his activities of daily living, except moderate impairment in engaging with sports or exercise.  It was noted that the Veteran went to church, helped with small household chores, and received relative at home.  The examiner opined that the Veteran was not unemployable on account of his mental condition, noting that he was still working full time and was still in the Army Reserve, which he had been in for the past 32 years, and that his limitation was mostly physical and not mental.  The diagnosis was depression, and the examiner opined that the Veteran's mental condition had remained unchanged since his last examination, and did not preclude him from maintaining gainful occupation.  A GAF score of 70 was assigned.  It was also noted that the Veteran's mental disorder symptoms were controlled by continuous medication.  

After reviewing the pertinent medical evidence of record, the Board finds that the manifestations of the Veteran's anxiety disorder with depressive symptoms do not meet or approximate the criteria for a rating in excess of 30 percent, under DC 9434.  The Veteran has minimal to no occupational and/or social impairment due to his anxiety disorder with depressive symptoms, no problems with relationships.  On mental status examinations, the Veteran was found to be oriented, and no problems with his speech or memory were noted.  His affect was blunted, and although no panic attacks were noted, the Veteran did have problems with anxiety.  He had normal concentration and judgment.  The Board notes that the Veteran does not meet all the criteria for a 30 percent rating, but rather his disability picture and symptoms from depressive disorder more nearly approximate the criteria for a 30 percent rating, rather than a 50 percent rating.  

With regard to GAF scores, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness.  Carpenter v. Brown, 8 Vet. App. 24  (1995).  The Veteran's GAF scores for the period in question ranged from 60 to 70.  According to the DSM-IV, GAF scores from 51 to 60 indicate moderate symptoms or moderate difficulty in social or occupational functioning, and scores from 61 to 70 are assigned when there are some mild symptoms, or some difficulty in social, occupational, or school functioning, but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  While the examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, it is not determinative of the percentage rating to be assigned as the rating depends on evaluation of all the evidence.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  As discussed above, the disability picture demonstrates that the Veteran's symptoms are consistent with the currently-assigned 30 percent rating.  Thus, even considering the range of assigned GAF scores, the Veteran's disability picture due to his service-connected anxiety disorder with depressive symptoms more nearly approximates the criteria for a 30 percent rating than for a 50 percent rating.  38 C.F.R. § 4.7. 

In summary, the preponderance of the evidence reflects that the Veteran's anxiety disorder with depressive symptoms has been no more than 30 percent disabling at any point during the appeal period.  Thus, the benefit-of-the-doubt rule does not apply and the claim for a higher rating for anxiety disorder with depressive symptoms must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, supra.  The Board also notes that based on the guidance in Mittlieder, all mental health symptoms (including those of his now service connected PTSD) have been considered in the rating for service-connected anxiety disorder with depressive symptoms.  See Mittlieder v. West, 11 Vet. App. 181 (1998).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).


ORDER

The appeal pertaining to whether new and material evidence has been submitted to reopen the claim for service connection for arterial hypertension is dismissed.

Service connection for bilateral hearing loss is granted. 

Service connection for bilateral eye glaucoma is denied.

Service connection for helicobacter pylori infection is denied.

Service connection for radiculopathy of the left upper extremity is denied.

Service connection for radiculopathy of the right upper extremity is denied.

Service connection for PTSD is granted.

A compensable rating for allergic rhinitis is denied.

A rating in excess of 30 percent for anxiety disorder with depressive symptoms is denied.


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


